1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.

 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 CITY OF RIO RANCHO,

 8          Plaintiff-Appellee,

 9 v.                                                                                   NO. 29,442

10 MICHAEL THOMAS CRISCUOLO,

11          Defendant-Appellant.

12 APPEAL FROM THE DISTRICT COURT OF SANDOVAL COUNTY
13 John F. Davis, District Judge

14 Gina R. Manfredi, Assistant City Attorney
15 Rio Rancho, NM

16 for Appellee

17 Michael T. Criscuolo
18 Los Lunas, NM

19 Pro Se Appellant

20                                 MEMORANDUM OPINION

21 VIGIL, Judge.

22          Defendant, pro se, appeals from the district court judgment and sentence

23 finding him guilty of the charge of no seatbelt, in violation of NMSA 1978, § 66-7-
 1 372 (2001). This Court’s first notice proposed summary affirmance. Defendant

 2 filed a memorandum in opposition to the proposed disposition. We are not

 3 persuaded by Defendant’s arguments, and affirm.

 4        Defendant continues to assert that Section 66-7-372 does not apply because

 5 the driving laws are established for drivers, not passengers. [MIO 33] Defendant

 6 also questions why he should be charged with a driving infraction when public

 7 transportation provides no safety restraints and passengers are not issued traffic

 8 citations for no seatbelts. [MIO 33] Section 66-7-372 is contained in the “Safety

 9 Belt Use Act,” NMSA 1978, §§ 66-7-370 to -373 (1985, as amended through

10 2001). Section 66-7-372(A) provides that “each occupant” shall wear a safety belt.

11 The traffic laws are created for traffic safety of all occupants of a motor vehicle,

12 and there is no distinction between drivers and passengers in the statute. Because

13 the statute applies to all occupants of a motor vehicle, we affirm the district court

14 judgment and sentence.

15        For these reasons, and those stated in the first notice of proposed disposition,

16 we affirm the district court.

17        IT IS SO ORDERED.

18
19
20                                         MICHAEL E. VIGIL, Judge

                                              2
1 WE CONCUR:


2
3 CYNTHIA A. FRY, Chief Judge


4
5 CELIA FOY CASTILLO, Judge




                                3